                                                 Entered on Docket
                                                 June 17, 2021
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335              The following constitutes the order of the Court.
                                              Signed: June 17, 2021
     San Francisco, CA 94104
 3   Tel. 415-672-5991
     Fax. 415-680-1712
 4   gkleiner@rinconlawllp.com
 5                                             _________________________________________________
     Counsel for                               M. Elaine Hammond
 6   DORIS A. KAELIN,                          U.S. Bankruptcy Judge
     Trustee in Bankruptcy
 7

 8                                 UNITED STATES BANKRUPTCY COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                 Case No. 18-50398 MEH
                                                           Chapter 7
12                                                         Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                         ORDER DISALLOWING CLAIM 156
                     Debtor.                               (Kevin Murphy)
14

15

16           Upon due consideration of the Request for Entry of Order Disallowing Claim 156 (Kevin

17   Murphy), and the Declaration of Gregg S. Kleiner filed therewith, finding that notice is appropriate

18   under the circumstances and that good cause exists therefor,

19           IT IS HEREBY ORDERED THAT the Trustee’s Objection to Claim 156 filed by Kevin

20   Murphy on May 13, 2021 as Docket No. 418 is sustained. Claim 156 filed by Kevin Murphy is

21   disallowed in its entirety.

22                                          **END OF ORDER**

23

24

25

26

27

28

Case: 18-50398     Doc# 434        Filed: 06/17/21   Entered: 06/17/21 11:40:46       Page 1 of 2
  1                                  **COURT SERVICE LIST**

  2   No Court Service Requested.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398    Doc# 434     Filed: 06/17/21   Entered: 06/17/21 11:40:46   Page 2 of 2
